       Case 17-33578-hdh11 Doc 673 Filed 12/20/18                    Entered 12/20/18 15:18:49          Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.



Signed December 20, 2018
                                            United States Bankruptcy Judge
  ______________________________________________________________________


                               IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

   IN RE:                                                        §
                                                                 §              Chapter 11
                                                  1
   WILLIAMS FINANCIAL, GROUP, et al.                             §
                                                                 §              Case No. 17-33578-HDH
                                                                 §
            Debtors.                                             §              (Jointly Administered)
                                                                 §


                                 ORDER ON OMNIBUS OBJECTION TO CLAIMS

            CAME ON FOR CONSIDERATION the Omnibus Objection to Claims (“Objections”) [Docket No.

       646] filed herein by Dennis Faulkner, the duly appointed Liquidating Trustee (the “Trustee”) in the above-

       captioned administratively consolidated cases (“Bankruptcy Cases”); and the Court, having considered the

       Objections, the record in the case and the representations of counsel for the Trustee, hereby finds that (i)

       due and proper notice of the Objections, and the scheduled hearing thereon, was provided by the Trustee to

       all effected claimants, (ii) no claimant filed a response to the Objections or otherwise appeared at the

       scheduled hearing, and (iii) good and sufficient cause exists for granting the relief requested in the



   1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
   Williams Financial Group, Inc. (8972); WFG Management Services, Inc. (7450); WFG Investments, Inc. (7860) and WFG
   Advisors, LP (9863).

                                                             1
 Case 17-33578-hdh11 Doc 673 Filed 12/20/18                  Entered 12/20/18 15:18:49            Page 2 of 5



  Objections on the grounds as stated in the Objections; accordingly, it is therefore,

        ORDERED that the Objections shall be, and hereby are, granted with respect to the claims, amounts

  and proposed treatment for the “Commission Claims” (as defined in the Objections) as set forth on Exhibit

  A hereto; it is further,

        ORDERED that the Objections shall be, and hereby are, granted with respect to the claims, amounts

  and proposed treatment for the other designated general unsecured claims as set forth on Exhibit B hereto;

  it is further,

        ORDERED that the Trustee may, but is not required to, amend any schedules filed in the Bankruptcy

  Cases to reflect the Court’s ruling; otherwise, this Order fixes the allowed amount of the claims as set forth

  in Exhibits A and B for purposes of distributions on a pro rata basis with all other similarly situated

  claimants from the respective Debtor’s estate.

        ORDERED that the Trustee is authorized to make payment on any unpaid priority claims identified in

  Exhibit A hereto as allowed claims.



                                        ##### END OF ORDER #####

Submitted by:

Joe E. Marshall
Texas Bar No. 13031100
Marshall Law
3131 McKinney Ave., Suite 600
Dallas, Texas 75204
Telephone: (214) 579-9173
E-mail: jmarshall@MarshallLaw.net

Attorney for Dennis Faulkner,
Liquidating Trustee




                                                        2
                                                      EXHIBIT A
                                              COMMISSION CLAIMS
                                             WFG INVESTMENTS, INC.
                            SCHEDULED                                                 RESULTING PRIORITY CLAIM       RESULTING GENERAL
CLAIMANT                     AMOUNT         PROOF OF CLAIM FILED   AMOUNT PAID               AMOUNT **               UNSECURED CLAIM **


ROBERT (TOM) ARMSTRONG           $252.15                                   $252.15                           $0.00                 $0.00
MICK (MAX) ATEN                 $2,418.94                                 $2,418.94                          $0.00                 $0.00
DON AVANT                        $189.39                                   $189.39                           $0.00                 $0.00
CHAD BARBER                      $458.03                                   $458.03                           $0.00                 $0.00
BRIAN BEAN                      $1,031.78                                 $1,031.78                          $0.00                 $0.00
KARINE BEARD                      $40.82                                    $40.82                           $0.00                 $0.00
C. DALE BOUSHLEY                 $367.09                                   $367.09                           $0.00                 $0.00
STEPHEN BOUSLOG                  $365.25                                   $365.25                           $0.00                 $0.00
KAREN MCQUEARY CAMPBELL           $11.00                                    $11.00                           $0.00                 $0.00
BRUCE CARLSON                     $81.08                                    $81.08                           $0.00                 $0.00
JEFF CASEY                      $1,553.31                                 $1,553.31                          $0.00                 $0.00
NANCY HUGHES COE                 $379.27                                   $379.27                           $0.00                 $0.00
BERT COOPER                     $3,250.73                                 $3,250.73                          $0.00                 $0.00
JOSH COOPER                       $47.98                                    $47.98                           $0.00                 $0.00
EPHIMIA COUMANAKOS              $2,300.51                                 $2,300.51                          $0.00                 $0.00
RANDALL SCOTT COVINGTON           $10.28                                    $10.28                           $0.00                 $0.00
                                                                                                                                            Case 17-33578-hdh11 Doc 673 Filed 12/20/18




JEFFREY DOEDEN                    $33.59                                    $33.59                           $0.00                 $0.00
THOMAS DORAN                    $4,340.59                                 $4,340.59                          $0.00                 $0.00
DAVID DROPPO                        $9.98                                    $9.98                           $0.00                 $0.00
DAN EICHINGER                   $1,333.81                                 $1,333.81                          $0.00                 $0.00
KENNETH (KEN) EVANGELISTA       $1,721.28                                 $1,721.28                          $0.00                 $0.00
MARILYN EVANS                     $20.97                                    $20.97                           $0.00                 $0.00
STEVE FELIX                    $14,304.00                                $12,850.00                          $0.00              $1,454.00
JON FLETCHER                     $112.14                                   $112.14                           $0.00                 $0.00
RICHARD (RICK) FORD              $140.63                                   $140.63                           $0.00                 $0.00
EDDIE GHABOUR                     $31.46                                    $31.46                           $0.00                 $0.00
JOSEPH GHABOUR                    $45.23                                    $45.23                           $0.00                 $0.00
JAMES (JIM) GRAHAM               $278.33                                   $278.33                           $0.00                 $0.00
DAVID HAIRSTON                  $3,549.14                                 $3,549.14                          $0.00                 $0.00
SHERRY HARDIN                    $845.23                                   $845.23                           $0.00                 $0.00
ERIC HAUSER                      $124.45                                   $124.45                           $0.00                 $0.00
CHARLES (C. BART) JOHNSON        $201.65                                   $201.65                           $0.00                 $0.00
                                                                                                                                            Entered 12/20/18 15:18:49




MARK KING                       $2,766.71                                 $2,766.71                          $0.00                 $0.00
WILLIAM (BILL) KING             $2,442.51                                 $2,442.51                          $0.00                 $0.00
BRIAN PATRICK KINNEY            $1,691.13                                 $1,691.13                          $0.00                 $0.00
VICTOR LARSEN                     $39.55                                    $39.55                           $0.00                 $0.00
NEAL LEISCH                     $1,167.11                                 $1,167.11                          $0.00                 $0.00
                                                                                                                                            Page 3 of 5
                                                                                       EXHIBIT A
                                                                           COMMISSION CLAIMS
                                                                          WFG INVESTMENTS, INC.
KATHRYN MARCHWICK                                     $1,177.18                                                  $1,177.18                                        $0.00       $0.00
ANTHONY MAZZALI                                       $7,203.29                                                  $7,203.29                                        $0.00       $0.00
DAVID MCADAMS                                         $6,790.57                                                  $6,790.57                                        $0.00       $0.00
TERRY MCLEMORE                                        $3,473.60                                                  $3,473.60                                        $0.00       $0.00
DONALD MCLEOD                                         $2,115.11                                                  $2,115.11                                        $0.00       $0.00
ROBERT J. MILLER                                        $431.56       No. 2 - $5.515.37                          $1,014.15                                    $4,501.22       $0.00
                                                                      Filed against WFGI
ROBERT MULCAHY                                           $74.13                                                     $74.13                                        $0.00       $0.00
JAMES (ERIC) MULLINS                                  $6,352.62                                                  $6,352.62                                        $0.00       $0.00
JACK NICHOLS                                          $1,906.48       No. 53 - $1,906.48                         $1,906.48                                        $0.00       $0.00
                                                                      Filed against multiple estates
TODD REUBER                                             $176.42                                                    $176.42                                        $0.00       $0.00
DAVID ROBINSON                                        $1,622.63                                                  $1,622.63                                        $0.00       $0.00
GARY ROLAND RODGERS                                   $1,364.68       No. 17 - $13,510.98                        $1,431.53                   Allowed Claim: $11,418.47      $660.98
                                                                      Filed against WFG, WFGI and
                                                                      WFGA                                                       Against WFGI only; claims against WFG
                                                                                                                                 and WFGA denied as duplicative
DEBRA ROSENTHAL-RITTER                                  $504.16                                                    $504.16                                         $0.00      $0.00
                                                                                                                                                                                       Case 17-33578-hdh11 Doc 673 Filed 12/20/18




MICHAEL SHERMAN                                         $487.35                                                    $487.35                                        $0.00       $0.00
DAVID SHORT                                          $13,171.42                                                 $12,850.00                                        $0.00     $321.42
RYAN SMITH                                           $15,189.67                                                 $12,850.00                                        $0.00    $2,339.67
KAREN STAY                                              $703.21                                                    $703.21                                        $0.00       $0.00
HEIDI THOMPSON                                       $15,755.24                                                 $12,850.00                                        $0.00    $2,905.24
RICHARD WADE                                             $21.92                                                     $21.92                                        $0.00       $0.00
STEPHEN WALKER                                        $2,088.01                                                  $2,088.01                                        $0.00       $0.00
JOHN WIEDMAIER                                        $6,138.19                                                  $6,138.19                                        $0.00       $0.00
DAVID WILLIAMS                                            $9.14                                                      $9.14                                        $0.00       $0.00


** Claims in stated amounts are allowed and to be paid only from the WFGI estate.
   To the extent filed or scheduled for other estates, claims are denied as paid, duplicative or asserted against wrong entity


Estate Abbreviations:

WFG - Williams Financial Group, Inc.
                                                                                                                                                                                       Entered 12/20/18 15:18:49




WFGI - WFG Investments, Inc.
WFGM - WFG Management, Inc.
WFGA - WFG Advisors, LP
                                                                                                                                                                                       Page 4 of 5
                                                            EXHIBIT B
                                                    GENERAL UNSECURED CLAIMS
                                  SCHEDULED           PROOF OF CLAIM        IDENTIFIED DEBTOR BY SCHEDULE OR                       GROUNDS FOR OBJECTION
             CLAIMANT
                                   AMOUNT                    FILED                            CLAIM                                  AND FINAL ALLOWANCE
ANDREW MARK KENNEDY                      $0.00      No. 52 - $4,734.56     Williams Financial Group, Inc.                 Proof of Claim was (i) filed untimely on
                                                                                                                          2/19/18, (ii) asserted against wrong debtor,
                                                                                                                          and (iii) does not provide sufficient
                                                                                                                          documentation to support claim

                                                                                                                          Amount Allowed: $0.00
THE MAC HYTKEN TRUST                       $0.00    No. 45 - $50,000.00    WFG Advisors, Inc.                             Proof of Claim has insufficient documentation
                                                                                                                          attached in support of claims

                                                                                                                          Amount Allowed: $0.00
THE MAC HYTKEN TRUST                       $0.00    No. 132 - $50,000.00   WFG Investments, Inc.                          Proof of Claim has insufficient documentation
                                                                                                                          attached in support of claims
                                                                                                                                                                          Case 17-33578-hdh11 Doc 673 Filed 12/20/18




                                                                                                                          Amount Allowed: $0.00
HARTFORD INSURANCE                         $0.00    No. 7 - unliquidated   Williams Financial Group, Inc.                 Insurance premiums were paid up and
                                                                                                                          policies have expired

                                                                                                                          Allowed Amount: $0.00
ORION ADVISOR SERVICES, LLC           $60,000.00    No. 8 - $34,935.35     Williams Financial Group, Inc. - filed claim   Agreed Amount and Allocation with Creditor:
                                  as unliquidated                          WFG Advisors, Inc. - scheduled                 Amount Allowed: $17,467.68 - Williams
                                                                                                                          Financial Group, Inc.

                                                                                                                          Amount Allowed: $0.00 - WFG Advisors, Inc.
PROOFPOINT                           $40,000.00                            WFG Management, Inc.                           All amounts paid prepetition

                                                                                                                          Amount Allowed: $0.00
SECURITIES TRAINING CORPORATION         $275.47     No. 18 - 1,291.45      Williams Financial Group, Inc. - filed claim   Duplicative claim scheduled against WFGI
                                                                           WFG Investments - scheduled                    estate

                                                                                                                          Amount Allowed: $0.00 - WFGI
                                                                                                                          Amount Allowed: $1,291.45 - WFG
                                                                                                                                                                          Entered 12/20/18 15:18:49
                                                                                                                                                                          Page 5 of 5
